PER CURIAM.
The Florida Interstate Agreement on De-tainers Act (§§ 941.45-50, Fla.Stat.) ■ does not require that charges pending in Florida against a prisoner in a foreign state be dismissed for failure of the foreign prison officials to promptly notify the prisoner as to a Florida detainer or to assist him in delivering to the Florida state attorney and Florida court notice of his place of confinement and his request for trial under section 941.45(3)(a), Florida Statutes (1981). See Coit v. State, 440 So.2d 409 (Fla. 1st DCA 1983).
Appellant was not denied his state or constitutional rights to a speedy trial. Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972).
AFFIRMED.
DAUKSCH, SHARP and COWART, JJ., concur.